DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 15 is objected to because of the following informalities:  
Claim 15 contains a period in line 7 before the end of the claim.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WIPO Publication No. WO2016184152 (ZTE CORP).
	Regarding claim 1, ZTE CORP discloses: “an unsupervised method for determining size of an object captured in an image ([0009]: “The first actual length and/or the second actual length of the object to be measured are determined according to the size of the object image of the object to be measured”), comprising: capturing, by a camera ([0037]: “the image capture device will adjust the camera in real time according to the current preview image to make the preview image clear”), a triggering image  of a scene ([0008]: “Perform image acquisition on the measured object, and determine the size of the collected object image of the measured object”); identifying, by a computer processor ([0112]: “Each module in the measurement device proposed in the embodiment of the present invention can be implemented by a processor”), presence of an object ([0032]: “the first actual length is the length of the image acquisition surface of the object under test, and the second actual length is the width/height of the image acquisition surface of the object under test”) in the triggering image ([0013]: “determining the position of the object image”); capturing, by the camera; a set of images  ([0002]: “set reference objects and take multiple photos, and then use computer image calculation to analyze the reference objects of multiple photos”; [0026]: “collect images of the object to be measured”), each image in the set of images is captured with the camera set at a different f-number ([0013]: “determining the position of the object image according to one or more of the following parameters: [0014]: The starting point of the lens, the distance of the single-step lens movement, the number of single-step lens movements [i.e., ‘the f-numbers’], and the maximum number of single-step lens movements”) and the set of images is captured in response to the identification of presence of the object in the image” ([0010]: “the first actual length is the length of the image acquisition surface of the object under test, and the second actual length is the width/height of the image acquisition surface of the object under test”); identifying, by the computer processor, a given image in the set of images ([0036]: “focusing is triggered according to the sharpness of the current picture, and the control module moves the lens to make the image acquisition device present a clear picture”); calculating, by the computer processor, a hyperfocal distance using parameters of the camera when taking the given image ([0035]: “the distance e of the hyperfocal distance, the single-step lens movement distance d0, the lens movement and object distance correspondence table u, the starting point of the lens v0, The focal length f of the lens, the maximum number of moves n, the refractive index r, etc.”); and quantifying, by the computer processor, one or more dimensions of the object as a function of the hyperfocal distance” ([0051]: “When … the distance between the measured object and the image acquisition device is outside the hyperfocal distance range, the distance v between the object image and the image acquisition device lens is the starting point v0 of the lens and the single-step lens”; [0055]: “When … the image acquisition device is outside the hyperfocal distance …. the measured object is determined according to the position v of the object image and the focal length f of the lens of the image acquisition device Distance u from the image capture device”; [0098]: “When … the distance between the measured object and the image acquisition device is within the hyperfocal distance range, the distance v between the object image and the image acquisition device lens is the starting point v0 of the lens and the single-step lens The sum of the product of the travel distance d0 and the number of travel c”; [0103]: “when … the image acquisition device is within the hyperfocal distance range, the calibration table can directly query the measured object and the image acquisition device. Distance u”).
	Regarding claim 3, ZTE Corp disclose: “for each image in the set of images, computing, by the computer processor, a quality metric for the image ([0036]: “sharpness”; “focusing”), where the quality metric quantifies focus using contrast ([0036]: “focusing is triggered according to the sharpness of the current picture, and the control module moves the lens to make the image acquisition device present a clear picture”); and identifying, by the computer processor, a given image in the set of images using the relation between the quality metric ([0036]: focusing is triggered according to the sharpness”) and the f-number” ([0036]: “the number of single moving steps [i.e., ‘the f-numbers’] can also be configured according to performance requirements. The more single moving steps, the faster the focusing speed and the faster the measurement is completed”).
	With respect to claim 16, ZTE Corp discloses: “a system (FIG. 4) for determining the dimensions of an object captured in an image ([0081]: “is a schematic diagram of the structure of the measuring device according to an embodiment of the present invention. As shown in FIG. 4, the device includes an image acquisition module 41 and an object size determination module. 42. Length determining module 43”), comprising: a camera configured to capture images of a scene ([0037]: “the image capture device will adjust the camera in real time according to the current preview image to make the preview image clear”); an image preprocessor interfaced with the camera and cooperatively interacts with the camera to capture a set of images of the scene (FIG. 4: 41; [0081]: “an image acquisition module 41”; [0083]: “the camera of the image acquisition device can move linearly, thereby ensuring that the focal length can be calculated using the moving distance”), where each image in the set of images is captured at a different f-number ([0013]: “determining the position of the object image according to one or more of the following parameters: [0014]: The starting point of the lens, the distance of the single-step lens movement, the number of single-step lens movements [i.e., ‘the f-numbers’], and the maximum number of single-step lens movements”); an object detector (FIG. 4: 43; [0081]: “length determining module 43”; [0092]: “The length determining module 43 is configured to determine the first actual length and/or the second length of the measured object according to the size of the object image of the measured object, the position of the object image, and the distance between the measured object and the image acquisition device. Actual length”) configured to receive the set of images and identify presence of an object in the image ([0032]: “the first actual length is the length of the image acquisition surface of the object under test, and the second actual length is the width/height of the image acquisition surface of the object under test”) in the triggering ([0013]: “determining the position of the object image”); and an object size calculator  interfaced with the object detector (FIG. 4: 42; [0081]: “an object size determination module. 42”; [0086]:”The object size determining module 42 is configured to determine the size of the collected object image of the object to be measured”), wherein, for each image in the set of image, the object size calculator computes a quality metric for the image ([0036]: “sharpness”, “focusing”), identifies a given image in the set of images using the relation between the quality metric ([0036]: “sharpness”; “focusing”) and the f-number ([0014]: The starting point of the lens, the distance of the single-step lens movement, the number of single-step lens movements [i.e., ‘the f-numbers’], and the maximum number of single-step lens movements”)and where the quality metric quantifies focus using contrast ([0036]: “focusing is triggered according to the sharpness of the current picture, and the control module moves the lens to make the image acquisition device present a clear picture”), and quantifying one or more dimensions of the object as a function of the hyperfocal distance of the given image” ([0051]: “When … the distance between the measured object and the image acquisition device is outside the hyperfocal distance range, the distance v between the object image and the image acquisition device lens is the starting point v0 of the lens and the single-step lens”; [0055]: “When … the image acquisition device is outside the hyperfocal distance …. the measured object is determined according to the position v of the object image and the focal length f of the lens of the image acquisition device Distance u from the image capture device”; [0098]: “When … the distance between the measured object and the image acquisition device is within the hyperfocal distance range, the distance v between the object image and the image acquisition device lens is the starting point v0 of the lens and the single-step lens The sum of the product of the travel distance d0 and the number of travel c”; [0103]: “when … the image acquisition device is within the hyperfocal distance range, the calibration table can directly query the measured object and the image acquisition device. Distance u”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over ZTE Corp. in view of US Patent Application Publication No. 20140307056 (Collet Romea et al).
	Claims 2 and 17 are dependent upon claims 1 and 16, respectively.  As discussed above, claims 1 and 16 are disclosed by ZTE Corp.  Thus, those limitations of claims 1 and 16 that are recited in claims 2 and 17, respectively, are also disclosed by ZTE Corp.
	However, ZTE Corp. does not clearly disclose the remaining limitations of the claim.  To that end with respect to claims 2 and 17, Collet Romea et al. discloses: “identifying presence of an object in the image using background subtraction method” ([0004]: “Another segmentation technique is based upon background subtraction, where the background is first captured without anything in the foreground, whereby when a foreground object (or objects) is present, the before and after difference is used to remove the background”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to combine ZTE Corp. with the invention of Collet Romea et al. in order to provided the well-known technique of background subtraction for segmentation (e.g., see Collet Romea et al. @ [0004], [0047]).

Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over ZTE Corp. in view of US Patent No. 6,658,399 (Acharya et al).
Claims 4 and 18 are dependent upon claims 3 and 16, respectively.  As discussed above, claims 3 and 16 are disclosed by ZTE Corp.  Thus, those limitations of claims 3 and 16 that are recited in claims 4 and 18, respectively, are also disclosed by ZTE Corp.
	However, ZTE Corp. does not clearly disclose the remaining limitations of the claim.  To that end with respect to claims 4 and 18, Acharya et al. discloses: “computing a contrast metric further comprises computing fuzzy entropy” (col. 3, lines 39-41: “Many prominent 
image definitions, including the boundary between image regions, contrast, etc. are essentially vague and, thus, fuzzy notions may assist with characterization”; col. 5, lines 19-20: “the present invention that employs a measure of fuzziness based on entropy”; col. 5, lines 22-23: “The fuzzy histogram is based, at least in part, on the image to be segmented”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to combine GTE Corp with the invention of Acharya et al. in order to apply fuzzy entropy to determine contrast (e.g., see Acharya et al. @ col. 3, lines 39-41).

Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over ZTE Corp. in view of US Patent Application Publication No. 20180130219 (Gu et al).
	Claims 6 and 20 are dependent upon claims 1 and 16, respectively.  As discussed above, claims 1 and 16 are disclosed by ZTE Corp.  Thus, those limitations of claims 1 and 16 that are recited in claims 6 and 20, respectively, are also disclosed by ZTE Corp.
	However, ZTE Corp. does not clearly disclose the remaining limitations of the claim.  To that end with respect to claims 6 and 20, Gu et al, discloses: “quantifying one or more dimensions of the object using triangle similarity theorem (ABSTRACT: “A method can measure the size of an object using a terminal having two cameras”; Fig. 1; [0039] – [0041]; [0057]: “According to the triangle similarity theorem, it may be obtained that x1/Xw=h1/Z. Similar to the horizontal coordinate, in the direction of the y-axis, it may be obtained that y1/Yw=h1/Z, so that it may be obtained that Xw=x1*D1/D and Yw=y1*D1/D”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to combine GTE Corp with the invention of Gu et al. in order to use the triangle similarity theorem to dimension/measure the size of an object (e.g., see Gu et al. @ ABSTRACT, [0057]). 

	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over ZTE Corp. in view of US Patent Application Publication No. 20090102841 (Clavadetscher).
	Regarding claim 9, ZTE Corp discloses: “an unsupervised method for determining the dimensions of an object captured in an image ([0009]: “The first actual length and/or the second actual length of the object to be measured are determined according to the size of the object image of the object to be measured”), comprising: capturing, by a camera ([0037]: “the image capture device will adjust the camera in real time according to the current preview image to make the preview image clear”), a triggering image of a scene ([0008]: “Perform image acquisition on the measured object, and determine the size of the collected object image of the measured object”); identifying, by a computer processor ([0112]: “Each module in the measurement device proposed in the embodiment of the present invention can be implemented by a processor”), presence of an object ([0032]: “the first actual length is the length of the image acquisition surface of the object under test, and the second actual length is the width/height of the image acquisition surface of the object under test”) in the triggering image([0013]: “determining the position of the object image”); capturing, by the camera, a set of images ([0002]: “set reference objects and take multiple photos, and then use computer image calculation to analyze the reference objects of multiple photos”; [0026]: “collect images of the object to be measured”), each image in the set of images is captured with the camera set at a different f-number ([0013]: “determining the position of the object image according to one or more of the following parameters: [0014]: The starting point of the lens, the distance of the single-step lens movement, the number of single-step lens movements [i.e., ‘the f-numbers’], and the maximum number of single-step lens movements”) and the set of images is captured in response to the identification of presence of the object in the image ([0010]: “the first actual length is the length of the image acquisition surface of the object under test, and the second actual length is the width/height of the image acquisition surface of the object under test”); selecting, by the computer processor, a given image from the set of images ([0036]: “focusing is triggered according to the sharpness of the current picture, and the control module moves the lens to make the image acquisition device present a clear picture”); calculating, by the computer processor, a hyperfocal distance using parameters of the camera when taking the given image ([0035]: “the distance e of the hyperfocal distance, the single-step lens movement distance d0, the lens movement and object distance correspondence table u, the starting point of the lens v0, The focal length f of the lens, the maximum number of moves n, the refractive index r, etc.”); identifying, by the computer processor ([0112]: “Each module in the measurement device proposed in the embodiment of the present invention can be implemented by a processor”), the object in the triggering image ([0013]: “determining the position of the object image”).
	However, ZTE Corp does not clearly disclose the remaining limitations of the claim.  To that end, US Patent Application Publication No. 20090102841 (Clavadetscher) discloses: “retrieving, by the computer processor, a three-dimensional model for the identified object ([0109]: “FIGS. 8a-8d show the same scene from three different view points.  In  this example, the user has set the focal length to 19 mm and the focal distance is set to four feet with an f-stop of f2.8”); and quantifying, by the computer processor, three dimensions of the identified object using the hyperfocal distance and the three-dimensional model” ([0109]: “The values for the hyperfocal distance, hyperfocal focus, near focus, far focus and 
the 3D reference chart position also are calculated to provide the correct 
relationship among the parameters”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to combine ZTE Corp with the invention of Clavadetscher in order to provide the aspects of hyperfocal distance and 3D reference/model (e.g., see Clavadetscher @ [0109]).

	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over ZTE Corp. in view of Clavadetscher and Collet Romea et al).
	Claim 10 is dependent upon claim 9.  As discussed above, claim 9 is disclosed by the combination of ZTE Corp and Clavadetscher.  Thus, those limitations of claim 9 that are recited in claim 10, are also disclosed by the combination of ZTE Corp and Clavadetscher.  
	However, by the combination of ZTE Corp and Clavadetsche does not clearly disclose the remaining limitations of the claim.  To that end with respect to claim, Collet Romea et al. discloses: “identifying presence of an object in the image using background subtraction method” ([0004]: “Another segmentation technique is based upon background subtraction, where the background is first captured without anything in the foreground, whereby when a foreground object (or objects) is present, the before and after difference is used to remove the background”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the combination of ZTE Corp and Clavadetscher with the invention of Collet Romea et al. in order to provided the well-known technique of background subtraction for segmentation (e.g., see Collet Romea et al. @ [0004], [0047]).
Allowable Subject Matter
Claims 5, 7, 8, 11-15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON K WYCHE whose telephone number is (571)272-3390.  The examiner can normally be reached on 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Myron Wyche/                              8/14/2021
Primary Examiner                          AU2644